Citation Nr: 0209716	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot fractures.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal originates from a December 1999 rating decision 
in which RO denied service connection for bilateral foot 
fractures.  The veteran submitted a notice of disagreement in 
January 2000 and a statement of the case was issued in 
January 2000.  The veteran perfected his appeal to the Board 
of Veterans Appeals (Board) in May 2000.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has any residuals of in-service foot fractures.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot 
fractures are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the December 1999 RO decision on appeal, the January 2000 
statement of the case, and the January 2001 supplemental 
statement of the case, correspondence regarding the VCAA, 
sent to the veteran in May 2001, the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determinations made regarding his claim.  
The RO explicitly gave the veteran notice of, and considered 
the claim in light of, the VCAA and its regulations.  See 
January 2001 Supplemental Statement of the Case.  Hence, he 
has been informed of the information and evidence necessary 
to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity for a hearing.  
He was scheduled for a travel board hearing in July 2002, 
however, in a statement received that month, he indicated 
that he no longer desired a hearing.  Furthermore, the RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claim, to include arranging for the veteran to undergo VA 
examination, and outstanding pertinent medical evidence has 
been associated with the claims file.  Significantly, there 
is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the pertinent evidence of record shows that the 
veteran complained of pain in his feet during training in 
1944.  A March 1944 X-ray of the right foot revealed early 
first stage march fracture, right second metatarsal, and a 
very small benign osteoma could not be ruled out.  A March 
1944 X-ray of the left foot showed early second stage march 
fracture, left second metatarsal.  May 1944 X-rays showed 
healed fourth stage march fracture, right and left second 
metatarsals.  A working diagnosis of simple incomplete 
fracture second metatarsal, bilateral was entered.  In 
September 1944, the veteran again complained of foot pain.  
Examination revealed local tenderness over the left second 
metatarsal, but no deformity or swelling.  A diagnosis of old 
march fracture was entered.  The report of a VA examination, 
dated in May 1946 shows the examiner noting a history of 
bilateral march fractures.  Examination showed no abnormality 
and X-rays showed no evidence of old or recent fracture.

A July 1982 VA outpatient treatment reflects that the veteran 
presented for treatment after dropping something heavy on his 
right foot.  The examiner diagnosed a sprain.  VA X-ray 
examination of the right foot, conducted in November 1998 
shows finding consistent with old fracture involving the 
right third metatarsal and mild degenerative joint disease of 
the first metatarsophalangeal joint.  VA X-ray examination of 
the left foot, conducted in February 1999, shows hallux 
valgus with degenerative joint disease involving the first 
metatarsal phalangeal joint and possible hammertoe and mallet 
toe deformity of the second to the fifth toe.

The veteran has presented statements from his brother and a 
friend.  These statements essentially indicate that the 
veteran has current complaints of leg and foot pain.  The 
veteran's brother indicated that he complained of pain in his 
feet while on furlough in 1944.  The veteran's friend 
indicated that she believed he has always suffered from some 
numbness in the toes.

The Board has considered all of the pertinent evidence of 
record in light of the laws and regulations governing service 
connection.  In this case, the veteran's service medical 
records clearly establish that he suffered march fractures, 
involving toes of both feet, in service.  However, an in-
service injury or disease, alone, is not a sufficient basis 
for a grant of service connection.   

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, where there is no objective evidence of a current 
disability, service connection for pain, even if claimed to 
be related to an alleged disorder, is not warranted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

In this case, the veteran's claim must be denied because 
there is no medical evidence to show that he currently has 
the disability for which service connection is sought-
residuals of in-service foot fractures.  The pertinent 
medical evidence of record indicates that the veteran was 
diagnosed with march fractures, further described as simple 
incomplete fractures of the second metatarsal bilaterally in 
early 1944.  VA exam in May 1946 showed no discernible 
residuals.  VA X-ray exam of the right foot in 1998 showed 
old fracture involving the right third metatarsal and mild 
degenerative joint disease of the first metatarsophalangeal 
joint.  VA X-ray exam of the left foot in 1999 showed hallux 
valgus with degenerative joint disease involving the first 
metatarsal phalangeal joint.  Clearly, this evidence does not 
establish that any current pathology of the feet is a 
residual of the veteran's in-service foot fractures, and he 
has neither presented, nor alluded to the existence of, any 
medical evidence that would, in fact, support his assertions.

As a final point, the Board notes that, to the extent that 
the veteran is offering his own statements, and those of his 
brother and friend, to support his claim that he currently 
has residuals of his in-service foot fractures, such evidence 
is insufficient, alone, to establish entitlement to the 
benefit sought.  As laypersons without the appropriate 
medical training and expertise, neither the veteran, his 
brother, nor his friend is competent to provide probative 
(persuasive) evidence on a medical matter-here, the 
existence of the disability for which service connection is 
sought. See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent evidence of current disability, 
the claim for service connection for residuals of bilateral 
foot fractures must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Service connection for residuals of bilateral foot fractures 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

